—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ingram, J.), rendered June 10, 2008, convicting him of grand larceny in the fourth degree and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon our independent review of the evidence pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s remaining contentions, concerning the handling of notes from the jury (see CPL 310.30) and an Allen charge (see Allen v United States, 164 US 492 [1896]), are not preserved for appellate review (see CPL 470.05 [2]; People v Starling, 85 NY2d 509, 516 [1995]), and we decline to reach those issues in the exercise of our interest of justice jurisdiction (see CPL 470.15 [3] [c]). Covello, J.P., Dickerson, Belen and Lott, JJ., concur.